Court.
A party is entitled to the fees, for the time his witnesses necessarily attended ; but if the time is disputed, he must shew how long they did attend. The entry on the minutes of the court, that they were sworn, is prima facie evidence of their attendance on the day the cause was noticed for trial, and of their continuing until it closed. It may, however, be shewn, if the fact be so, that they were sooner dismissed, or went away by consent of parties. In this case the evidence closed on Friday night, and the witnesses were then discharged. The defendant is, therefore, entitled to tax the fees of all his witnesses, until that time ; that is, for five days each.